United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1029
Issued: October 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2008 appellant filed a timely appeal from the merit decision of the
Office of Workers’ Compensation Programs dated December 17, 2007 terminating his medical
and wage-loss benefits effective December 22, 2007. He also filed a timely appeal of the
January 28, 2008 decision denying his request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the merits and nonmerits of
this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective December 22, 2007 on the grounds that he no longer had any residuals due to his
accepted employment injury; and (2) whether the Office properly denied appellant’s request for
further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On December 15, 2004 appellant, then a 44-year-old mail handler, filed a traumatic
injury claim alleging that on December 2, 2004 he suffered neck pain and pain in his shoulder
while taking mail via “post-con” from the fifth floor to the third floor. On January 28, 2005 the
Office accepted appellant’s claim for cervical sprain. When appellant was able to return to work
with restrictions, he was rehired by the agency for 90 days (July 7 through October 21, 2005) and
then was terminated. Appropriate compensation and medical benefits were paid.
Appellant began receiving treatment from Dr. Carolyn Martin, a Board-certified
neurologist, in January 2005. In addition to continuing treatment from Dr. Martin, he has
received treatment from Dr. Robert D. Kramberg, a Board-certified physiatrist, beginning
January 5, 2005 and Dr. Astaire K. Selassie, a Board-certified anesthesiologist with a
subspecialty in pain medicine, beginning August 8, 2005. Both Dr. Kramberg and Dr. Selassie
are associates of Dr. Martin.
By letter to appellant’s physician dated September 18, 2006, the employing establishment
noted that appellant was hired as a casual employee, which is seasonal and temporary
employment. The employing establishment further noted that, after appellant’s December 2,
2004 injury, he was on total disability, then was rehired for another temporary assignment
effective July 2, 2005, which expired on October 21, 2005, he has not worked since that date.
The employing establishment asked Dr. Martin to complete a work capacity form indicating
appellant’s current condition. On September 18, 2006 Dr. Martin completed this form,
indicating that appellant could work 8 hours a day sitting, walking and standing; could work 2
hours a day bending/stooping, operating a motor vehicle to and from work, operating a motor
vehicle at work, kneeling and climbing; could work 1 hour a day reaching above shoulder,
twisting and squatting; could work 30 minutes a day doing repetitive movements with wrists
(limited to 5 pounds) and 30 minutes a day performing repetitive movements with elbow (limited
to 10 pounds). Appellant could not perform any duties involving pushing and pulling.
On September 26, 2006 the Office, through a medical consultants firm, referred appellant
to Dr. David I. Rubinfeld, a Board-certified orthopedic surgeon, for a second opinion evaluation.
In a report dated October 10, 2006, Dr. Rubinfeld diagnosed cervical sprain. He noted that
appellant had no objective findings of the accepted condition of sprain of the neck, that sufficient
orthopedic care and treatment has been provided and no additional orthopedic treatment was
necessary. Dr. Rubinfeld opined that appellant was currently able to perform the full duties of
his federal employment as a mail handler, the job he held as of the injury of December 2, 2004.
He noted that appellant’s condition had totally resolved, that he had reached maximum medical
improvement and was able to return to work without restrictions.
On November 10, 2006 the Office proposed terminating appellant’s medical and
compensation benefits noting that the weight of the medical evidence established that appellant
no longer had any residuals or disability that was due to the work injury.
In a December 26, 2006 letter, Dr. Kramberg indicated that he first saw appellant on
January 5, 2005 for complaints of neck pain and right shoulder pain which appellant stated that
he had been suffering from since injuring himself at work on December 2, 2004. He reviewed

2

the history of his treatment of appellant. Dr. Kramberg listed his final diagnoses as cervical
strain and sprain with radiculitis, right parencentral disc herniation C6-7, right C7 radiculopathy,
status post cervical epidural steroid injections times two and right shoulder impingement
syndrome at the supraspinatus musculotendinous junction. He opined that these diagnoses were
directly and causally related to appellant’s work accident and that these injuries “are permanent
in nature in that they have not healed to function normally and will not heal to function normally
with further medical treatment.” In a follow-up note dated January 17, 2007, Dr. Kramberg
indicated that it was his opinion that appellant was unable to perform the duties of mail handler
and was therefore disabled. He further noted his disagreement with Dr. Rubinfeld’s opinion with
regard to appellant’s disability. Dr. Kramberg noted that on numerous occasions appellant had
subjective complaints of neck pain and right shoulder pain with significant objective findings on
multiple physical examinations as well as diagnostic testing including a magnetic resonance
imaging (MRI) scan and electrodiagnostic testing, and that Dr. Rubinfeld’s examination on one
occasion cannot reveal the distinct clinical findings in regard to appellant’s case.
In a medical report dated January 22, 2007, Dr. Selassie noted that he first saw appellant
on July 18, 2005 at which point he was complaining of right shoulder blade pain and pain
radiating down his arm in a C6 dermatornal. He noted that appellant still complained of
numbness in the C6 dermatomal distribution, pain on extension of his neck and right interossei
weakness of 4/5. Dr. Selassie opined that appellant has a permanent disability from his former
occupation. He noted that, although appellant gets good relief from epidural steroid injections,
the pain recurs, that he should keep his neck in a neutral position throughout the workday which
was preempted by his former occupation. In a report dated March 14, 2007, Dr. Selassie noted
that appellant still had pain with flexion of his spine to 45 degrees and extension to 25 degrees.
In a May 23, 2007 letter to Dr. Kramberg, he noted that it was his impression that appellant’s
injury was related to his work injury in that he did not have any pain before the accident and that
he had neck pain and arm pain after the accident. Dr. Selassie noted that appellant remained
totally disabled from his former occupation.
On June 25, 2007, in order to resolve the conflict between Drs. Kramberg and Rubinfeld
with regard to whether appellant had any continuing work-related disability or residuals from the
accepted injury, the Office referred appellant to Dr. Soon Choi, a Board-certified orthopedic
surgeon, for an impartial medical examination.
In a medical report dated July 30, 2007, Dr. Choi reviewed appellant’s history and the
results of his examination and diagnosed: (1) right cervical radiculopathy associated with
advanced degenerative disc disease at the C4-5, C5-6 and C6-7 level with temporary aggravation
by work-related injury; and (2) chronic impingement syndrome, right shoulder, temporary
aggravation by work-related injury. He further opined:
“The MRI [scan] findings of the cervical spine performed on January 11, 2005,
within five weeks after the injury already showed preexisting degenerative
process not caused by the work-related injury of December 2, 2004. The mild
paracentral disc herniation at the C6-7 is a part of degenerative process and there
was no evidence of spinal canal or forminal stenosis impinging nerve root.
Traumatic cervical disc herniation in a healthy person requires very high-energy
injury, much more than simply pulling a heavy mail container. Dr. Selassie’s

3

letter[s] of August 22, 2005, September 26, 2005 and November 9, 2005
mentioned that [appellant] had ‘no longer neck or arm pain and his strength is 5-5
throughout.’ This clearly indicated that [appellant] fully recovered from the
temporary aggravation of the preexisting back and shoulder conditions. In my
opinion, his current residual symptoms in his neck and shoulder are a result of the
natural progression of his previous existing degenerative disc disease in the
cervical spine and chronic impingement syndrome related to the hypertrophic
degenerative arthritis of the [acromioclavicular] joint combined with type III
acromion of his right shoulder joint, which was not caused by his work-related
injury. The degenerative disc disease of the cervical spine is a permanent
condition and most likely progressive in nature. [Appellant] may not be able to
return to any type of job requiring heavy lifting or pulling and, in my opinion, he
reached maximum improvement possible and no further treatment will improve
his condition. However, he should be able to perform light or sedentary-type
work activity without problems.”
In a letter dated August 22, 2007, Dr. Selassie indicated that appellant had 70 percent
relief of his neck pain and no relief of his arm pain. He indicated that it was his impression that
appellant’s neck pain was coming from a C6-7 herniation. Dr. Selassie further noted that it was
unclear whether appellant’s arm pain was coming from C6 radiculpathy. He recommended
physical therapy with epidural steroid injections to build endurance.
On November 7, 2007 the Office issued a notice of proposed termination of appellant’s
medical benefits and compensation.
In a February 22, 2007 letter, received by the Office on November 26, 2007, Dr. Martin
noted that she first saw appellant on January 3, 2005. She discussed appellant’s history of injury
and her history of treatment. Dr. Martin noted that, by her appointment with appellant on
January 11, 2007, he was using Norflex and Mobic and they were helping with his pain. She
noted that he had stopped therapy and was having more pain in the back and upper right
posterior shoulder, that his right hand was numb and tingling and he was having tender spasms
over the right paraspinal area and trapezius muscles. Dr. Martin noted that she had reviewed
Dr. Rubinfeld’s report and disagrees with his opinion that appellant is able to return to work
duties and that appellant only has a cervical sprain. She opined that appellant had a herniated
disc in the cervical area and had significant radiculopathy from the injury to his neck and
cervical radiculopathy has continued to be a problem. Dr. Martin further noted that, although he
had improvement in the pain and spasm, he still has need for medications and for protecting
himself by not doing anything that would cause either herniation or a flareup of the condition.
She noted that appellant could not go back to the full duty as a mail handler because this would
require him to be pulling and pushing heavy carts and doing things beyond his ability.
Dr. Martin opined that appellant was totally disabled from his usual work but noted that he could
do light-duty work which did not require him to lift, push or pull anything more than 15 to 20
pounds.
By decision dated December 17, 2007, the Office terminated appellant’s medical and
wage-loss benefits effective December 22, 2007.

4

By letter dated January 7, 2008, appellant, through his attorney, requested
reconsideration. Appellant’s attorney contended, inter alia: (1) that the medical evidence, if
fully considered and properly developed, showed that appellant had more extensive injuries than
accepted by the Office; (2) that the Office erred in referring appellant for a second opinion and
impartial medical examination; (3) that the opinion of the impartial medical examiner was
deficient; and (4) that determinative weight should be given to the opinion of Dr. Martin which
supported causally related continuing work-related disability.
Evidence submitted after the December 17, 2007 decision included medical notes dated
October 3 and December 12, 2007 wherein Dr. Kramberg indicated that appellant still had
persistent right shoulder pain as well as neck pain radiating into his right arm. Appellant also
submitted a note by Dr. Martin dated December 12, 2007 wherein she noted right cervical sprain
and spasm with cervical radiculopathy at C5-6 and right herniated nucleus pulposus C6-7
causally related to his work injury of December 2, 2004.
By decision dated January 28, 2008, the Office denied appellant’s claim without
reviewing the merits of the case.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.1 After it has determined that an
employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.2 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.3 The right to
medical benefits for an accepted condition is not limited to the period of entitlement to
compensation for disability.4 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition which require
further medical treatment.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee of the Secretary shall
appoint a third physician who shall make an examination.6 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the

1

Paul L. Stewart, 54 ECAB 824 (2003).

2

Elsie L. Price, 54 ECAB 734 (2003).

3

See Del K. Rykert, 40 ECAB 284 (1988).

4

Jaja K. Asaramo, 55 ECAB 200 (2004); Furman G. Peake, 41 ECAB 361 (1990).

5

T.P., 58 ECAB __ (Docket No. 07-60, issued May 10, 2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

6

F.R., 58 ECAB __ (Docket No. 05-15, issued July 10, 2007); Regina T. Pellecchia, 53 ECAB 155 (2001).

5

opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.7
ANALYSIS -- ISSUE 1
In the instant case, the Office accepted appellant’s claim for cervical sprain causally
related to his December 2, 2004 work injury. Appellant received treatment from Drs. Martin,
Kramberg and Selassie. In a September 18, 2006 work capacity form, Dr. Martin placed
restrictions on appellant and stated that he must work within those restrictions. The Office
referred appellant for a second opinion and in a report dated October 10, 2006, Dr. Rubinfeld
noted that appellant had no objective findings of the accepted condition of sprain of the neck,
that no further treatment was necessary, that his work-related condition had resolved and that he
was currently able to perform the full duties of his federal employment as a mail handler.
Dr. Kramberg, in a report dated December 26, 2006, noted his disagreement with
Dr. Rubinfeld’s conclusions. He noted that appellant’s injuries sustained in the accident have not
healed and in a January 17, 2005 note indicated that appellant was unable to perform his duties
as a mail handler. Dr. Selassie also noted his disagreement with Dr. Rubinfeld. He opined that
appellant has a permanent disability from his former occupation and that this was related to
appellant’s accepted work injury.
As there was a dispute between appellant’s treating physicians and the second opinion
physician, the Board finds that the Office properly referred appellant’s case to an impartial
medical examiner to resolve the issue of whether appellant had any continuing disability causally
related to his federal employment.8 The Office referred appellant to Dr. Choi for an impartial
medical examination. Dr. Choi, after examining appellant and reviewing his medical history,
opined that appellant had fully recovered from the temporary aggravation of his preexisting back
and shoulder conditions and that the current residuals symptoms in his neck and shoulder are a
result of the natural progression of his preexisting degenerative disc disease and chronic
impingement syndrome. She noted that the MRI scan findings of the cervical spine performed
on January 11, 2005, within five weeks after the injury, already showed this preexisting
degenerative process. Dr. Choi concluded that appellant’s current residual symptoms in his neck
and shoulder are a result of the natural progression of his preexisting degenerative disc disease in
the cervical spine and chronic impingement syndrome related to the hypertrophic degenerative
arthritis of the acromioclavicular joint combined with type III acromion of his right shoulder
joint not caused by his work injury. She found that appellant had fully recovered from the
temporary aggravation of his preexisting back and shoulder conditions. The Board finds that the
opinion of Dr. Choi, the impartial medical specialist, is based on a proper history and is
medically well reasoned. Therefore, that opinion must be accorded special weight and,
accordingly, the Office met its burden of proof to terminate compensation benefits.
Based on the well-rationalized medical opinion of the impartial medical examiner,
Dr. Choi, on November 7, 2007, the Office proposed termination of appellant’s medical benefits
and compensation. After the proposed notice of termination, appellant submitted a February 22,
7

Darlene R. Kennedy, 57 ECAB 414 (2006).

8

Id.

6

2007 letter by Dr. Martin, wherein she noted that she also disagreed with Dr. Rubinfeld’s report
and opined that appellant was totally disabled from his usual work but could perform light-duty
work.
The Board finds that Dr. Martin’s opinion is insufficient to overcome the weight
accorded the opinion of the impartial medical specialist.9 Furthermore, Dr. Martin did not state
that appellant’s remaining disability was causally related to the accepted work injury.
Accordingly, the Board finds that the Office properly terminated benefits.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under 5 U.S.C. § 8128(a), the
Office’s regulations provide that the application for reconsideration must set forth arguments and
contain evidence that either: (1) shows that the Office erroneously applied to interpreted a
specific point of law; (2) advances a legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.10
A timely request for reconsideration may be granted if the Office determines that the
employee has submitted evidence and/or argument that meet at least one of these standards. If
reconsideration is granted, the case is reopened and is reviewed on the merits.11
ANALYSIS -- ISSUE 2
Appellant advances various arguments that he considers new legal arguments. However,
the arguments he presented on reconsideration basically amount to an argument that the Office
improperly evaluated the medical evidence, which has no merit.12 Appellant’s attorney’s
argument that the Office did not fully develop the evidence is not borne out by the record. The
Office referred the case for further medical development to a second opinion physician and then,
when a conflict arose, to an impartial medical examiner. Appellant argues that the Office should
not have referred appellant to a second opinion physician because this amounted to “doctor
shopping.” However section 8123(a) authorizes the Office to require an employee who claims
disability as a result of an employment injury to undergo such physical examination as it deems
necessary. Appellant argues that the opinions of the second opinion physician and impartial
medical examiner were deficient in that these physicians were provided with an incomplete set of
facts in that the Office did not accept appellant’s claim for all the appropriate injuries. However,
the medical reports and case history were provided to these physicians, who determined that
appellant had no residual disability related to his employment. Dr. Choi, the impartial medical
examiner, specifically noted that the mild paracentral disc herniation at C6-7 was part of the
9

See Kathryn E. Demarsh, supra note 5.

10

20 C.F.R. § 10.606.

11

5 U.S.C. §§ 8101-8193, § 8128(a). The Board has found that the imposition of the one-year limitation does not
constitute an abuse of discretionary authority granted the Office under section 8128(a) of the Act. See Adell Allen
(Melvin L. Allen), 55 ECAB 390 (2004).
12

See Annette Louise, 54 ECAB 783, 785-86 (2003).

7

degenerative process and not caused by the work-related injury of December 2, 2004.
Furthermore, although appellant may have some continuing disability, Dr. Choi found that it was
not related to the work injury. Accordingly, the Board finds that the legal arguments presented
by appellant on reconsideration have no merit.13
The only new evidence submitted on reconsideration were notes submitted by
Dr. Kramberg and Martin that were repetitive of prior medical notes. Evidence that is
duplicative or repetitive of evidence already in the record does not provide a basis for reopening
the case for reconsideration.14
Accordingly, as appellant did not meet any of the criteria for reopening his case for
review on the merits, the Office properly denied reconsideration.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
December 22, 2007 on the grounds that he no longer had any residuals from his accepted
employment injury. The Board further finds that Office properly denied appellant’s request for
further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 28, 2008 and December 17, 2007 are affirmed.
Issued: October 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13
14

See id.
Eugene F. Butler, 36 ECAB 393 (1984).

8

